Title: To James Madison from William Tatham, 24 October 1808
From: Tatham, William
To: Madison, James



Dear Sir,
Princess Anne, Virginia, 24th. Octr. 1808

By last Mail, I did myself the honor of transmitting to you a printed pamphlet on the subject of a link of our coastwise navigation inland, which passes through this County: a matter which I have been many years investigating, and concieve to be of the highest importance in the consolidation of the united force of the Country, the fraternization of its Citizens, and the common safety or defence of that great central estuary, at the Capes of the Chesapeake, through which any formidable foreign annoyance must necessarily approach our Capitol.  Another pamphlet of mine, contrasting the relative merits and pretensions of the Nansemond canal, the Dismal-swamp canal, the Great Bridge canal, and the Kempsville canal, is now in the press, by vote of a public meeting, and shall be transmitted so soon as it is out.
You will percieve, Sir, in the pamphlet forwarded, that I have proposed an act of the Virginia legislature to authorise the President of the United states to carry this work into complete effect, with such monies as Congress may be disposed to give him power over in this particular; reserving nevertheless to individual states and citizens the right of subscribing with the Treasury agents: My opinion of the operative effect of this measure is that the following advantages will be gained:
1st.  One general idea of a great national canal, running coastwise (inland) from north to south, and facilitating the commercial reciprocities of the several states in the Union will become impressed on the minds of the people; and will have a suitable influence on the respective state sovereignties, producing a conviction and co-operation in the several legislative bodies.
2dly.  The President, as Commander in chief of the United States, will become invested with a full controul; which can, on any emergency, be directed, promptly, to the protection of the country.
3dly.  A guarantee of the United states, for the completion of the canal ab initio, will not only give such a credit to the operation as to enable a prompt proceeding, and the saving of much time which would be lost on any other plan, but the mere financial or fictitious credit of such a guarantee will save the expenditure of actual capital; and, it seems more than probable that, this step would induce the sale of so many shares among the capitalists of the more monied states that the surplus funds in the public treasury would be released for a repetition of similar services, in some other branch of our public economy.
In the above view of this subject, labouring for many months under great afflictions by violent cramps and intermittent fevers incident to this most unhealthy climate, I have succeeded, to a considerable degree, in concentrating the information and wishes of the People, to whom undertakings of this kind were a novel topic; and I have at length found myself backed by a considerable and active energy amongst them, in seconding the views of Administration as expressed in the spirit of Mr. Gallatin’s Report and in the Ressolution on which it is founded: They have aided me by many personal services, by much hospitality, by pecuniary subscription towards paying my Chain-bearers & Assistants, by a public meeting, and by adopting therin a Memorial from the People of the State of Virginia and other parts of the Union, praying that the President of the United States may be fully authorized in the premises, which has recieved the farther approbation of a very respectable signature.
During my late indisposition however, I am some what astonished to find that one of the Representatives of Princess Anne and a few others feeling themselves mortified, I suppose, at being out voted in public meeting, and desirous (perhaps, to render a little selfish popularity predominantly conspicuous) have departed so far from all social decorum, in this particular, as to modify, on the basis of the Memorial adopted in public, one of their own private fabrication, which (I am inform’d) has recieved considerable signatures under a persuasion that the thing presented was a copy of the one publickly adopted; and thus, an attempt stands opposed to the public good, through a mean artifice practised on the People; the intention of which seems to be to fritter down into a frivolous County affair, and for selfish purposes, a general design which meditates the safety of this Continent, and which can only be completely effected by combining the interests powers and resources of the Union under the executive controul of the President of the United States.
Under these circumstances, Sir, your present official standing, and your superior knowledge of those who compose the legislative representation of your native state, will appologise to the other heads of Departments for my taking the liberty of requesting your personal submission of these things to the President; trusting that, should they be found to contain (as I feel them to do) any lights or measures of prompt importance to the general defence and prosperity of our country, more especially at this critical juncture, they will not be less acceptable because they are the mere efforts of a single citizen; nor will the Federal government, I hope, look tamely on while the foul electioneering declamations of little local competitions shall render the strongest bulwarks of public safety, and innate wealth, the stepping stones of their vain and unimportant promotion.
I am endeavouring, Sir, to make such arrangements as may enable me to reach the Federal city at an early period of the Session: if I find means to accomplish this, I flatter myself I shall be able to lay before the Executive such detail surveys (both as to the topography and ichnography of the premises referred to) as will throw new and interesting lights on this design, and on the public matter therewith connected.  I have the honor to be, Sir, with high respect and due consideration Your obt. H. St.

Wm Tatham

